Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00034-CV

                                      Julio Marcos AGUILERA,
                                              Appellant

                                                  v.

                                      Delmis Sirey AGUILERA,
                                              Appellee


                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-16322
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 26, 2014

ABATED AND REMANDED

           Julio Marcos Aguilera appeals from a final judgment of divorce, chiefly complaining about

the property division, conservatorship order, and child support. Because the amount of child

support ordered varies from the amount computed by applying the statutory guidelines, and

because the trial court failed to make the findings required by section 154.130 of the Texas Family

Code, we abate the appeal, and remand the cause to the trial court for the entry of findings pursuant
                                                                                      04-13-00034-CV


to section 154.130 of the Family Code. See TEX. FAM. CODE ANN. § 154.130(a)(3), (b) (West

Supp. 2013). We do not address the remaining issues raised in Julio’s brief at this time.

                                          BACKGROUND

       Julio and Delmis Sirey Aguilera married in 2003. The couple had one daughter, born in

2001. In 2011, Delmis filed for divorce and Julio filed a counterpetition for divorce. The divorce

was granted following a bench trial. The final decree of divorce appointed Julio and Delmis as

joint managing conservators of their daughter, and gave Delmis the exclusive right to designate

the child’s primary residence. Julio was ordered to pay child support in the amount of $250, with

$144 of that amount being credited from his Social Security disability payments. Delmis was

awarded the couple’s home, and was ordered to assume the mortgage, property taxes, and

insurance on the home. In terms of personal property, each party was awarded the items they

asked for, with the exception of the power generator, the lawn mower, and the lawn tools, which

were awarded to Delmis. The parties were each ordered to pay one half of the $26,000 of credit

card debt held in Delmis’s name; Julio was ordered to pay the $9,000 credit card debt held in his

name. Julio was awarded his $15,500 Social Security lump sum award as well as the proceeds, if

any, of a pending lawsuit. The parties were ordered to pay their own legal fees.

                                           DISCUSSION

       We first address Julio’s argument that the trial court erred in setting child support in excess

of the statutory guidelines. The evidence at trial was that Julio’s only “income” is Social Security

disability in the amount of $817 per month; $144 of that amount goes to Julio’s daughter. Julio

further testified that after he stopped working at a cable company due to a disability caused by a

car accident, he sometimes fixed computers in his home’s garage to earn extra money. Julio also

testified that he possesses several technical degrees and a real estate license. After Delmis filed

for divorce, Julio moved out of the family home and now lives in an efficiency apartment. Julio
                                                -2-
                                                                                       04-13-00034-CV


stated that he no longer has the ability to earn extra income because he no longer has access to his

home’s garage to work on computers. He also suffers from back and neck pain that prevents him

from sitting for long periods of time. The trial court set child support at $250, with $144 being

credited from the Social Security Administration payment received by Julio’s daughter due to his

disability.

        The trial court has discretion to set child support within the parameters provided by the

Family Code. Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011). The Family Code bases the calculation

of child support on a percentage of monthly resources. See Tenery v. Tenery, 932 S.W.2d 29, 30

(Tex. 1996) (per curiam); TEX. FAM. CODE ANN. § 154.125 (West Supp. 2013). “The trial court

has the discretion to deviate from the guidelines and consider other factors.” Tenery, 932 S.W.2d

at 30; TEX. FAM. CODE ANN. § 154.123 (West 2008). If, however, the trial court orders child

support that varies from the guidelines, section 154.130 requires that certain findings be made.

TEX. FAM. CODE ANN. § 154.130(a)(3), (b); In re S.B.S., 282 S.W.3d 711, 717 (Tex. App.—

Amarillo 2009, pet. denied). “These findings are mandatory and the failure to make them when

required constitutes reversible error.” In re S.B.S., 282 S.W.3d at 717.

        Pursuant to the guidelines, Julio should pay twenty percent of his net monthly resources.

TEX. FAM. CODE ANN. § 154.125(b) (West Supp. 2013); see also id. § 154.132 (West 2008)

(Family Code requires the trial court to subtract from the total due under the child support

guidelines the amount of benefits paid to or for the child as a result of the obligor’s disability when

calculating the amount of child support to be paid by a disabled obligor). Julio testified that he

receives $817 a month in disability benefits. Twenty percent of that amount is $163.40, yet the

trial court ordered child support in the amount of $250. The total amount of child support ordered

by the trial court thus exceeds the statutory guidelines by $86.60.



                                                 -3-
                                                                                      04-13-00034-CV


       Although the amount of child support varies from the statutory guidelines, the trial court

failed to make the findings required under section 154.130.           See TEX. FAM. CODE. ANN.

§ 154.130(a)(3), (b). The language of section 154.130 is mandatory, even without a request from

a party. Id.; see also In re S.B.S., 282 S.W.3d at 717; Omodele v. Adams, No. 14-01-00999-CV,

2003 WL 133602, at *5 (Tex. App.—Houston [14th Dist.] Jan. 16, 2003, no pet.) (mem. op.) (no

request is necessary to trigger the trial court’s obligation under section 154.130(a)(3)).

       Because the amount of support ordered deviates from the amount computed by applying

the percentage guidelines, the trial court erred in failing to make findings. See Tenery, 932 S.W.2d

at 30; In re D.G.R., III, No. 04-05-00439-CV, 2006 WL 1684677, at *2 (Tex. App.—San Antonio

June 21, 2006, no pet.) (mem. op.). Because the error was harmful, the appeal is abated, and the

cause is remanded to the trial court with instructions to enter findings pursuant to section

154.130(b) of the Texas Family Code. See TEX. FAM. CODE ANN. § 154.130(b) (West Supp. 2013);

TEX. R. APP. P. 44.1(a)(2).


                                                       PER CURIAM




                                                 -4-